UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                      Airman First Class ALEXANDER M. WILLIAMS
                                   United States Air Force

                                              ACM S32309

                                             16 March 2016

         Sentence adjudged 9 March 2015 by SPCM convened at Holloman Air
         Force Base, New Mexico. Military Judge: Mark W. Milam (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         forfeiture of $500.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court